DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/05/2022. Claims 1-19 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
The objection to independent claims 1, 10, and 15 given in the previous Office Action is withdrawn in view of the amendment.
A new reference Shin US 2021/0240391 is cited in this Office Action necessitated by the amendment.
Applicant stated, page 7 of the remarks, “no new matter is introduced by the amendment.”
The Examiner respectfully disagrees and submits that the amendment introduces new matter as further described below.
Applicant argues, page 7 of the remarks, “[the] RTA [Response To Arguments] contention that ‘two or more queues are sorted’ means that the contents with each queue is sorted is incorrect. Saito is discussing sorting between the queues.”
The Examiner respectfully disagrees. Paragraph [0105] of Saito, which Applicant is arguing about, describes sorting the contents within each queue. Paragraph [0105] states in part “two or more queues are sorted and an interval (phase) is arranged for each type in which processing is executed.” (Emphasis added). This does not mean sorting between the queues as argued by Applicant above. The above cited statement of Saito states “and an interval (phase) is arranged for each type in which processing is executed.” Saito defines an interval (phase) as “the interval allocated to each type of queue is referred to as a ‘phase.’” Paragraph [0056] of Saito. Thus, the statement from paragraph [0105] establishes that queues are sorted and an interval (phase) is arranged for each type of queue in which processing is executed.
In view of the foregoing remarks and the new reference, independent claims 1, 10, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended requires, inter alia, “the expiration time for the command having elapsed when the command is at the head of the command queue.”
Applicant did not specify support for the above claim amendment. Upon examination of the filed specification, the only instance of elapse of the expiration time for a command is found in paragraph [0031]. Paragraph [0031] of the instant filed specification states in part “even if the expiration time has elapsed, the command can be removed from the head of the command queue and executed.” (Emphasis added). This statement in the filed specification of paragraph [0031] does not support the amended claim limitation “the expiration time for the command having elapsed when the command is at the head of the command queue.”
Claims 2-9 directly or indirectly depend from claim 1 and are rejected based on their dependency.
Independent claim 10 as amended recites similar language as claim 1 and is rejected for the aforementioned reason.
Claims 11-14 directly or indirectly depend from claim 10 and are rejected based on their dependency.
Independent claim 15 as amended recites similar language as claim 1 and is rejected for the aforementioned reason.
Claims 16-19 directly or indirectly depend from claim 15 and are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2020/0073793 (“Saito”) in view of Hutchison et al. US 2020/0133567 (“Hutchison”) and in further view of NPL Chugh “Bubble Sort Algorithm And C Code”, 2013 (“Chugh”) and in further view of Shin US 2021/0240391 (“Shin”).
As per independent claim 1, Saito teaches A memory device (FIG. 1 illustrates a circuit configuration of an information processing apparatus, para 0021 and FIG. 1. Illustrated in FIG. 1 is a flash memory 20 comprising NAND-type flash memories and a flash controller 18, para 0023 and FIG. 1. The claimed memory device is mapped to the flash memory 20 and flash controller 18), comprising:
a memory array (Flash memory 20 comprises NAND-type flash memories, para 0023 and FIG. 1);
a memory controller (Flash controller 18, para 0023 and FIG. 1) including a command queue buffer (The flash controller 18 has two or more queues 44 configured to store commands including management commands, para 0036 and FIG. 2);
processing circuitry including one or more hardware processors, the processing circuitry configured to perform operations to implement command prioritization in a command queue of the memory device (The flash controller 18 has a command accepting block 40 configured to acquire, from a host unit 12, a notification that a command has been issued, a management command generating block 42 configured to generate commands for managing the flash memory 20, a command processing block 46 configured to sequentially processing commands stored in the queues 44, para 0036 and FIG. 2. Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3);
in response to a representation of the command being at the head of the command queue, initiate performance of the command against the memory array (The command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with rules stored in a switching rules storage block 48, para 0056).
Saito teaches sorting commands on the basis of the degree of emergency of the commands, para 0038 of Saito. However, Saito’s command sorting takes into account other considerations, such as, access contents, time limit, access data size, and address information, para 0038 of Saito. Thus, Saito does not sort commands solely based on the expiration time of the commands. 
Hence, Saito discloses all of the claimed limitations from above, but does not explicitly teach “the operations comprising: receive a command at the memory device” and “obtain an expiration time for the command” and “sort, based solely on the expiration time for the command, the command among other pending commands in the  command queue, the command queue being solely ordered by expiration times of commands represented therein, wherein the expiration times of commands represented in the command queue are immutable” and “insert the command into a tail position of the command queue” and “by a comparison of the expiration time for the command with an expiration time for a next command in the command queue to determine that the expiration time for the command is less than the expiration time for the next command in the command queue” and “the expiration time having no impact on initiation of performance of the command other than an order of the command in the command queue once inserted into the command queue” and “the expiration time for the command having elapsed when the command is at the head of the command queue”.
However, in an analogous art in the same field of endeavor, Hutchinson teaches the operations comprising: receive a command at the memory device (A command is received at a flash translation layer (FTL), para 0039);
obtain an expiration time for the command (The command is added to a heap or a list which stores the time to the next command’s timeout, para 0039. Hence, the timeout or the expiration time of the currently received command corresponds to the timeout or expiration time of the next command in the list which enables a single timer to be used to check for command expiration time, para 0039);
sort, based solely on the expiration time for the command, the command among other pending commands in the  command queue, the command queue being solely ordered by expiration times of commands represented therein (The heap or the list may be sorted based solely on the timeout values or the expiration times of the commands, para 0039), wherein the expiration times of commands represented in the command queue are immutable (If a command has exceeded the timeout or the expiration time, a host response will be sent with the reason for the “command timeout” or a read failure, para 0040. Thus, the timeout values are immutable since if a command exceeds the timeout value, a read failure is sent to the host, para 0040).
Given the teaching of Hutchinson, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Saito with “the operations comprising: receive a command at the memory device” and “obtain an expiration time for the command” and “sort, based solely on the expiration time for the command, the command among other pending commands in the  command queue, the command queue being solely ordered by expiration times of commands represented therein, wherein the expiration times of commands represented in the command queue are immutable”. The motivation would be that only a single timer is needed instead of a timer per command, para 0039 of Hutchinson.
The combination of Saito and Hutchinson discloses all of the claimed limitations from above but does not explicitly teach “insert the command into a tail position of the command queue” and “by a comparison of the expiration time for the command with an expiration time for a next command in the command queue to determine that the expiration time for the command is less than the expiration time for the next command in the command queue” and “the expiration time having no impact on initiation of performance of the command other than an order of the command in the command queue once inserted into the command queue” and “the expiration time for the command having elapsed when the command is at the head of the command queue”.
However, the above claim limitations specifically describe a “bubble sort” algorithm which is notoriously well-known in the art. Therefore, the above claim features are obvious to one of ordinary skill in the art. In this regard in the KSR decision, the Supreme Court stated that:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.” See MPEP 2141.I.
In the field of sorting algorithms, and more particularly in “bubble sort” algorithm, bubble sort is a simple sorting algorithm that works by repeatedly stepping through a list to be sorted, comparing each pair of adjacent items and swapping them if they are in the wrong order. The pass through the list is repeated until no swaps are needed, which indicates that the list is sorted. See, for example, NPL Chugh at lines 1-3 on page 1.  Hence, a person of ordinary skill can create a predictable variation of the claimed invention.
Nevertheless, in the interest of an art rejection, Hutchinson in combination with a bubble sorting algorithm described by Chugh teaches insert the command into a tail position of the command queue (See C Program For Bubble Sort, page 2 of Chugh. Line 7 defines “arr” as an array of 25 integers. Lines 13-17 define a for loop where integer data is inserted into the tail of the integer array arr. The heap or the list may be sorted based solely on the timeout values or the expiration times of the commands, para 0039 of Hutchinson);  
by a comparison of the expiration time for the command with an expiration time for a next command in the command queue to determine that the expiration time for the command is less than the expiration time for the expiration time for the next command in the command queue (See Algorithm For Bubble Sort, pages 1-2 of Chugh. Line 9 page 2, if a[i] < a[j] then in line 11 interchange a[i] and a[j], Chugh.  The heap or the list may be sorted based solely on the timeout values or the expiration times of the commands, para 0039 of Hutchinson);  
the expiration time having no impact on initiation of performance of the command other than an order of the command in the command queue once inserted into the command queue (See Output of Program, page 3 of Chugh. The integers are sorted in ascending order. Therefore, if any integer that is 0 or < 0, the integer would change the sorted order).
Given the teaching of Chugh, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Saito and Hutchinson with “insert the command into a tail position of the command queue” and “by a comparison of the expiration time for the command with an expiration time for a next command in the command queue to determine that the expiration time for the command is less than the expiration time for the expiration time for the next command in the command queue” and “the expiration time having no impact on initiation of performance of the command other than an order of the command in the command queue once inserted into the command queue” and the modification would yield predictable results.
 The combination of Saito, Hutchinson, and Chugh discloses all of the claimed limitations from above, but does not explicitly teach “the expiration time for the command having elapsed when the command is at the head of the command queue”.
However, in an analogous art in the same field of endeavor, Shin teaches the expiration time for the command having elapsed when the command is at the head of the command queue (A controller 200 may process a write command after the write command reaches the head of a command queue 243 and a measured time has elapsed, para 0090).
Given the teaching of Shin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Saito, Hutchinson, and Chugh with “the expiration time for the command having elapsed when the command is at the head of the command queue”. The motivation would be that an embodiment of the invention provides a controller capable of improving the reliability of data, para 0006 of Shin.
As per dependent claim 9, Saito in combination with Hutchinson, Chugh, and Shin discloses the device of claim 1. Saito teaches wherein, to sort the command among other pending commands by use of the command queue solely ordered by expiration times of commands represented therein into the command queue, the processing circuitry is configured to: place the representation of the command at a tail of the command queue; and repeatedly swap the representation of the command with a representation of a next command in the command queue when the next command has a larger expiration time that the expiration time for the command (A command issuing block 30 sorts the commands on the basis of the degree of emergency, para 0038. The claim describes a bubble sort algorithm. Bubble sort algorithms are notoriously well-known in the art. For example, see Wikipedia).
As per claims 10 and 14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 9.
As per claims 15 and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 9. For computer program product on non-transitory computer readable medium, see para 0009 and claim 34 of Saito.
Claims 2-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Hutchison and in further view of Chugh and in further view of Shin and in further view of Matsuo et al. US 2012/0151101 (“Matsuo”).
As per dependent claim 2, Saito in combination with Hutchinson, Chugh, and Shin discloses the device of claim 1. Saito, Hutchinson, Chugh, and Shin may not explicitly disclose, but in an analogous art in the same field of endeavor, Matsuo teaches wherein, to obtain the expiration time for the command, the processing circuitry is configured to read the expiration time from a message used to deliver the command to the memory device (A timeout value T1I[X] is stored in an initiator table 138 in association with a host 20-I, para 0043. FIG. 10 illustrates the data structure associated with the initiator table 138, para 0086).
Given the teaching of Matsuo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Saito, Hutchinson, Chugh, and Shin with “wherein, to obtain the expiration time for the command, the processing circuitry is configured to read the expiration time from a message used to deliver the command to the memory device”. The motivation would be that the difficulty associated with setting timeout period is improved, para 0008 of Matsuo.
As per dependent claim 3, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 2. Saito, Hutchinson, Chugh, and Shin may not explicitly disclose, but Matsuo teaches wherein, to obtain the expiration time for the command, the processing circuitry is configured to create the expiration time by the memory device (An adjustor 136 changes (updates) the timeout value T1I[X] stored in the initiator table 138 in association with a host 20-I to an adjusted timeout value, para 0044).
The same motivation that was utilized for combining Saito and Matsuo as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 3. Saito teaches wherein, to create the expiration time by the memory device, the processing circuitry is configured to: obtain a characteristic of the command; and add a time that the command was received to a time-value corresponding to the characteristic of the command (Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3).
As per dependent claim 5, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 4. Saito teaches wherein the characteristic is a priority of the command (Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3).
As per dependent claim 6, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 5. Saito teaches wherein the expiration time is lower for a higher priority (Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3).
As per dependent claim 7, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 6. Saito teaches wherein a lowest priority has a maximum expiration time (Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3).
As per dependent claim 8, Saito in combination with Hutchinson, Chugh, Shin, and Matsuo discloses the device of claim 6. Saito teaches wherein a highest priority has a zero or negative expiration time (Referring to FIG. 3, a configurational example of the queues 44 is schematically illustrated, para 0051 and FIG. 3. Here, the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency. In the diagram of FIG. 3, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY”, the queue 54 of the next highest emergency “HIGH PRIORITY”, and the queue 56 of the lowest emergency “NORMAL PRIORITY”. A queue 58 is dedicated to write commands is a standard queue, para 0053 and FIG. 3).
As per claims 11-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 2-4.
As per claims 16-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 2-4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132